334 S.W.3d 627 (2011)
Tiffany NELSON, Appellant,
v.
HQT, INC., and Division of Employment Security, Respondents.
No. ED 94893.
Missouri Court of Appeals, Eastern District, Division One.
February 8, 2011.
Tiffany Nelson, St. Louis, MO, pro se.
Ninion S. Riley, Jefferson City, MO, for respondents.
Before ROY L. RICHTER, C. J., KENNETH M. ROMINES, J., and JOHN BERKEMEYER, Sp. J.

ORDER
PER CURIAM.
Tiffany Nelson ("Nelson") appeals the Labor and Industrial Relations Commission's ("the Commission") determination that she was disqualified from receiving unemployment benefits because she was discharged for misconduct connected with her work. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).